Examiner’s Comments
1.	This office action is in response to the application received on 11/3/2020
	Claim 1 has been canceled by applicant.
	Claims 2-21 are pending and have been examined on the merits, and now allowed over the prior art of record.

	Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities:
The specification needs to be updated to include Pat. No.10,828,027  
Appropriate correction is required.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The combination of the structural elements recited in claims 2 and 15 is what make the claimed subject matter allowable over the prior arts of record.
With respect to claims 2 and 15, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical loading unit, and a knife blade housing being disposed at a distal end portion of the staple cartridge and defining a pair of recesses; and a knife member being attached to the knife blade housing and configured to pivot when contacted by the shoulder of the sled.
The prior art of record (US 2006/0025816) does not disclose the features of the claimed limitation of the present invention. It would not have been obvious to modify the prior art to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
4/1/2022